ORDER
PER CURIAM.
Defendant appeals from the judgment upon his conviction by a jury of one count of manufacture of a controlled substance, § 195.211, RSMo 1994, for which he was sentenced to a term of ten years’ imprisonment as a prior and persistent offender. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).